Citation Nr: 0907207	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for type II diabetes 
mellitus.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for neuropathy of the 
right foot.

6.  Entitlement to service connection for neuropathy of the 
left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1963 to December 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In November 2008, the Veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The Veteran withdrew his appeal as to the 
issues of entitlement to service connection for frostbite to 
the left and right feet at his November 2008 hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence of record does not show that PTSD was 
incurred as a result of a verified in-service stressor.

3.  The evidence of record does not show that a bilateral 
hearing loss was incurred as a result of any established 
event, injury, or disease during active service.

4.  The evidence of record does not show that type II 
diabetes mellitus was incurred as a result of any established 
event, injury, or disease during active service.

5.  The evidence of record does not show that hypertension 
was incurred as a result of any established event, injury, or 
disease during active service, nor that it was incurred as a 
result of a service-connected disability.

6.  The evidence of record does not show that neuropathy of 
the right foot was incurred as a result of any established 
event, injury, or disease during active service, nor that it 
was incurred as a result of a service-connected disability.

7.  The evidence of record does not show that neuropathy of 
the left foot was incurred as a result of any established 
event, injury, or disease during active service, nor that it 
was incurred as a result of a service-connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304 (2008).

2.  A bilateral hearing loss was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.385 (2008).

3.  Type II diabetes mellitus was not incurred in or 
aggravated by service, nor may service incurrence be 
presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Hypertension was not incurred in or aggravated by servic 
nor may service incurrence be presumed, nor is it proximately 
due to or the result of a service connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).

5.  Neuropathy of the right foot was not incurred in or 
aggravated by service nor is it proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).  

6.  Neuropathy of the left foot was not incurred in or 
aggravated by service nor is it proximately due to or the 
result of a service connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in a 
letter from the RO dated in October 2005 and January 2008 .  
That letter notified the Veteran of VA's responsibilities in 
obtaining information to assist in completing his claims and 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  

The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2008).  For 
records in the custody of a Federal department or agency, VA 
must make as many requests as are necessary to obtain any 
relevant records, unless further efforts would be futile; 
however, the claimant must cooperate fully and, if requested, 
must provide enough information to identify and locate any 
existing records.  38 C.F.R. § 3.159(c).  In the case of 
records requested to corroborate a claimed stressful event in 
service, the claimant must provide information sufficient for 
the records custodian to conduct a search.  38 C.F.R. 
§ 3.159(c)(2).  The Board notes that in correspondence dated 
in January 2008 the Veteran was notified that additional 
information was required for VA assistance in helping him 
substantiate his PTSD claim including names and approximate 
dates for events identified as stressors.  In a February 2008 
statement in response the Veteran indicated that in Korea he 
had killed infiltrators as he was trained to do, but he 
provided no details of any event that may be verified.  In a 
March 2008 memorandum the RO found that information 
sufficient for a request for service department verification 
had not been provided.  In subsequent statements and personal 
hearing testimony the Veteran reported that he had 
participated in missions involving firefights and an unknown 
number of infiltrator kills during service in Korea.  The 
Board finds, however, that he has not provided sufficient 
information to identify and locate any existing records nor 
for a records custodian to conduct a search.

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for adequate determinations.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).  

Service connection shall be granted to a Veteran if the 
Veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and diabetes mellitus, or an organic disease 
of the nervous system (sensorineural hearing loss), or 
hypertension, although not otherwise established as incurred 
in or aggravated by service, is manifested to a compensable 
degree within one year following the requisite service.  
38 C.F.R. §§ 3.307, 3.309 (2006)

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2008).  VA will not concede 
a nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b). 

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2008).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a Veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Court has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
held that a Veteran need not corroborate his actual physical 
proximity to (or firsthand experience with) and personal 
participation in rocket attacks while stationed in Vietnam.  
See also Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding 
that "corroboration of every detail [of a claimed stressor] 
including the appellant's personal participation" is not 
required; rather an appellant only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2008).  
Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a Veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.  The threshold for normal hearing is 0 to 20 decibels.  
Id. at 157.

Certain disorders associated with herbicide agent exposure in 
service, including type II diabetes mellitus, may be presumed 
service connected.  See 38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  Veterans diagnosed with an 
enumerated disease who, during active service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service.  38 C.F.R. 
§ 3.307.

The Department of Defense has also identified specific units 
that served in areas along the demilitarized zone (DMZ) in 
Korea where herbicidal agents were used between April 1968 
and July 1969.  See VA Adjudication Procedures Manual (M21-
1MR) part IV, subpt. ii, ch. 2, sec. C.10.  If a Veteran was 
assigned to these specified units between April 1968 and July 
1969, and served along the DMZ in Korea, exposure to 
herbicides will be conceded.  Id.  

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

The Court has held that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, service treatment records are negative for a 
diagnosis of PTSD, hearing loss, diabetes mellitus, 
hypertension, or neuropathy of the feet.  Audiometer findings 
in July 1964 and December 1964 are not indicative of auditory 
thresholds in any of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz of 40 decibels or greater nor were the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz shown to be 26 decibels or greater.  
The Veteran's December 1964 separation examination revealed 
normal clinical heart, vascular system, lower extremity, and 
psychiatric evaluations.  Blood pressure readings at that 
time were 110/60.  Urinalysis was negative for sugar.  His 
service records show he served in Korea from December 1963 to 
December 1964 and are negative for indication of combat.

In statements and personal hearing testimony the Veteran 
stated his belief that he had PTSD as a result of hazardous 
guerilla training at Fort Lewis, Washington, and events in 
Korea while participating in missions into the DMZ involving 
firefights and the killing of infiltrators.  He claimed his 
hearing loss was incurred as a result of his exposure to 
weapons noise during service and asserted that his type II 
diabetes mellitus and his hypertension and neuropathy of the 
feet developed as a result of his exposure to defoliant 
herbicides in Korea.  The Veteran testified that following 
service, he worked as a truck driver (wholesale truck, lumbar 
truck, chicken truck), and as a chemical plant operator and a 
hazmat technician at the Tennessee Valley Authority.  He 
indicated that it could get loud near the machines, and that 
he did not always wear hearing protection.

The Department of Defense (DoD) has identified specific units 
that served in areas along the demilitarized zone (DMZ) in 
Korea where herbicides were used; however, verification has 
only shown that the agent was used between April 1968 and 
July 1969 (see VA M21-1MR, part IV, subpart ii, Chapter 2, 
section C).  He also asserted that his hypertension may have 
developed as a result of his PTSD.  However, when asked to 
provide verifiable details, he did not do so.  

VA medical records include diagnoses of PTSD, bilateral 
hearing loss, type II diabetes mellitus, and hypertension.  A 
November 2002 report noted the Veteran had a seven year 
history of diabetes mellitus.  A March 2006 VA audiometric 
examination report noted that post-service, the Veteran was 
employed in industries known for high noise exposure.  An 
October 2006 report noted a diagnosis of PTSD related to his 
experience in Korea.  A VA examination in April 2008 included 
a diagnosis of bilateral mild to moderately severe 
sensorineural hearing loss; however, it was the examiner's 
opinion based upon the available record (noting the history 
given in the March 2006 VA audiometric examination) that the 
Veteran's hearing loss was not due to military noise 
exposure.  

Based upon the evidence of record, the Board finds that PTSD 
was not incurred as a result of a verified in-service 
stressor and that bilateral hearing loss, type II diabetes 
mellitus, and hypertension were not incurred as a result of 
any established event, injury, or disease during active 
service.  Service connection has not been established for any 
disability and hypertension and neuropathy of the feet were 
not incurred as a result of a service-connected disability.  
Although the medical evidence includes diagnoses of PTSD 
related to an experience in Korea, there is no credible 
supporting evidence that a claimed in-service stressor 
occurred.  The Board also finds that the April 2008 VA 
audiology examiner's opinion is persuasive that the Veteran's 
hearing loss was not included as a result of military 
service.  There is also no evidence indicating that the 
Veteran served in the Republic of Vietnam and no probative 
evidence indicating any actual exposure to herbicides during 
active service.  The available medical evidence reveals 
diagnoses of bilateral hearing loss, type II diabetes 
mellitus, and hypertension were first provided many years 
after the Veteran's discharge from active service.

While the Veteran may sincerely believe that he has PTSD, 
hearing loss, diabetes mellitus, hypertension, and neuropathy 
of the feet as a result of service, he is not a licensed 
medical practitioner and is not competent to offer opinions 
on questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
claims for entitlement to service connection must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claims.


	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for type II diabetes 
mellitus is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for neuropathy of the right 
foot is denied.

Entitlement to service connection for neuropathy of the left 
foot is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


